DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a device for implementing a neural network, classified in G06N3/063.
II. Claims 9-16, drawn to a method of sending a request to form a distributed processing network and granting access to the device sending the request, classified in H04L67/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as implementing network operations of a neural network as recited in claim 1 while not sending a request from a first device to form a distributed processing network and granting access to the first device as required by claim 9.  See MPEP § 806.05(d). Furthermore, subcombination II has separate utility such as sending a request from a first device to form a distributed processing network and granting access to the first device as recited by claim 9 without implementing network operations of a neural network as required by claim 1.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Mei (Reg. No. 39,768) on 9/27/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Examiner acknowledges Applicant's claim for benefit as a Continuation-In-Part of 14/271,137 filed 5/6/2014, which claims benefit of 61/820,379 filed 5/7/2013.
	Examiner has not found support in 14/271,137 for a device with:
both “primary processor” and “sharable processor”, as recited by claim 1;
“a sharable processor accessible by a remote device”, as recited by claim 1; 
“a sharable memory that holds shared data”, as recited by claim 1.
Therefore claim 1 is not fully supported by 14/271,137, and because claims 2-8 depend from claim 1 they are also not fully supported by 14/271,137. Consequently, none of instant claims 1-8 can rely upon 14/271,137 or 61,820,379 for a continuous chain of support for the claimed subject matter. As a result, the earliest effective filing date for claims 1-8 as currently drafted is the instant filing date: 3/18/2019.
	If applicant disagrees, examiner encourages applicant to provide specific citations to paragraphs supporting each limitation of the claimed subject matter in each application in a continuous chain to the earliest filing date sought. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Consideration of Art Cited in Parent Application(s)
As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation/divisional/continuation-in-part application of earlier filed application(s) and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application(s) as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.  The case file(s), including Office Action(s) for the parent application(s), have also been reviewed.

Claim Interpretation
Examiner notes that although the claims use nomenclature such as "neural network" and "artificial neuron", the claimed usage is not consistent with the ordinary meaning of these terms. 
As claimed, the term “neural network” in claim 1 is open to interpretations beyond conventional neural networks, as evidenced by claim 2 recited that “the device and the remote device correspond to artificial neurons within the neural network” which would mean that the “device” of claim 1 which apparently corresponds to one “artificial neuron” comprises a primary processor, a primary memory, a sharable processor, and a sharable memory. While the other dependent claims do not rely upon claim 2, the specification does not preclude the from being part of the same inventive embodiment, which would mean that applicant contemplates using a peer-to-peer network to network the claimed “artificial neurons” of the claimed “neural network” (claim 3), an “artificial neuron” further comprising an RFID tag (claim 4), an “artificial neuron” comprising a reader mechanism and a sensor (claim 5) such as a MEMS sensor (claim 6) and/or a sensor which senses at least one of speed, acceleration, temperature, moisture, sound, light/image/video capture, chemical detection, or GPS location. 
In contrast, one of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that a conventional “artificial neuron” is a mathematical function which receives inputs (representing a biological neuron’s dendrites) and performs a weighted sum of the inputs which is passed through a transfer function such as a sigmoid function, piecewise linear function, a step function, or a non-linear function in order to produce an output (or activation, representing a biological neuron's axon). For example, conventional “artificial neurons” include Threshold Logic Units (TLUs), McCulloch-Pitts (MCP) neurons, multilayer perceptrons, etc. There are also various hardware neuron implementation, such as neuromorphic systems in which each core typically has many artificial neurons. Examiner is including a copy of Haykin’s “Neural Networks: A Comprehensive Foundation: Second Edition” showing the conventional understandings of “neural network” and “artificial neuron” throughout. 
any network of computers or computing devices that otherwise meet the claim limitations. This is consistent with the as-filed instant specification, which describes: a "neural network" being implemented with “an internet-of-things methodology, in which a large number of ordinary items are utilized as the vast infrastructure” (¶¶7,28); ”this type of distribution may be made in the context of objects that are part of the internet of things” (¶56); “present disclosure provides an advanced neural network that is implemented using an internet-of-things methodology, in which a large number of ordinary items are utilized as the vast infrastructure of a neural network" (¶83). The features of the claims are consistent with this interpretation.
Furthermore, the claims lack any recitation of “neural network” learning or of training the “neural network” in a manner that limits the broadest reasonable interpretation of the “neural network” to exclude interpretation as network or computer, sensor hubs, mobile devices, or Internet-of-Things (IoT) devices. Based on the specification support, examiner asserts that applicant appears to be seeking to coverage of networked Internet-of-Things (IoT) devices, which applicant is calling a “neural network". The claim limitations lack any techniques or abilities that limit the claims beyond what can be achieved with a network of Internet-of-Things (IoT) devices or a network of sensor hubs or a network of mobile devices. 
Therefore, applicant has exercised the right to be act as his or her own lexicographer by specifically define the claimed “artificial neurons” contrary to its ordinary meaning, and thereby redefined the claimed "neural network" as well. Examiner's rejection of the claims below is within this broadest reasonable interpretation.
Applicant is encouraged to consider claim amendments supported by the specification that would stipulate how the claimed “neural network” functions as neural network, such as how the "neural network" is trained to perform a particular task.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "light/image/video capture" in line 2. It isn’t clear if the slashes are intended to be “and” or “or”. Is this intending the element in the list of other sensing to mean “light capture, image capture, video capture” or “capturing a combination of light, image, and video”? 
Appropriate correction required.

PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (“Supporting Distributed Shared Memory on Multi-core Network-on-Chips Using a Dual Microcoded Controller”) in view of
Karimi (“The Role of Sensor Fusion and Remote Emotive Computing (REC) in the Internet of Things”).

Claim 1 (Independent)
Chen discloses: A device for implementing …, comprising: 
a primary processor that performs local processing for operations at a local device (e.g. §III: local processor or §IV.A: Mini-processor A; See Figure 2 and the associated discussion; EN: Mini-processor A interfaces with the physically addressed local memory via Memory Port A to perform local processing operations); 
a primary memory that holds data operated upon by the primary processor for performing the local processing at the local device (e.g. §III: private memory can only be accessed by the local processor or §IV.A: Core Interface Control Unit (CICU) … receives local requests in the form of command from the local core and triggers the operation of the mini-processor A … uploads microcode from the Local Memory to the Control Store through port A … accesses the private memory directly … sends results back to the local core; See Figure 2 and the associated discussion; EN: Physically addressed local memory assessed via Memory Port A by the Mini-processor A to perform local processing); 
a sharable processor accessible by a remote device to perform processing to implement network operations …. (e.g. §IV.A: Network Interface Control Unit (NICU) … connects the network, the mini-processor B … receives remote requests in form of command from the network and triggers the operation of the mini-processor B accordingly; See Figure 2 and the associated discussion; EN: Mini-processor B maps to the sharable processor, and receives network commands and implements them); and 
a sharable memory that holds shared data operated upon by the sharable processor to implement the network operations … (e.g. §III: shared memories visible to all nodes and organized as a Distributed Shared Memory (DSM) … shared memory access or §IV.A: Network Interface Control Unit (NICU) … connects the network, the mini-processor B … receives remote requests in form of command from the network and triggers the operation of the mini-processor B accordingly … Memory through port B … sends remote requests from the mini-processor A or B to remote destination nodes … message via the network; See Figure 2 and the associated discussion; EN: Virtually addressed memory accessed through Memory Port B is shared and visible to all nodes as a Distributed Shared Memory with shared memory access operated upon by sharable Mini-processor B to implement commands received over the network).  
Chen fails to explicitly
neural network (EN: As noted in the Claim Interpretation section above, any computer network such as that of Chen meets how this is claimed, but in the interest of compact prosecution, examiner is citing a reference that refers such networking in the claimed terms).
Karimi
implementing a neural network, processor and memory implementing network operations for the neural network (e.g. page 2: IoT’s access to the ‘global neural network in the sky’ and cloud-based processing resources or page 7: IoT encompasses many use cases–from connected homes and cities to connected cars and roads to devices that track and individual’s behavior and use the data collected for ‘push’ service. The IoT is a sort of universal ‘global neural network in the sky’ that will touch every aspect of our lives).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the networked shared memory controller of Chen to incorporate it into the Internet of Things “global neural network in the sky” that will tough every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7). 

Claim 2
The combination of Chen and Karimi discloses: 
in which the device and the remote device correspond to artificial neurons within the neural network (EN: As noted in the Claim Interpretation section above, what is claimed is not a conventional neural network and doesn’t have conventional artificial neurons, and therefore under the broadest reasonable interpretation (BRI) of the instant claims any networked computing devices would meet this; Therefore, the combination of Chen and Karimi, which results in a shared memory controller with various sensors networked in the Internet of Things which is a “global neural network in the sky”, and therefore the networked elements of this “global neural network in the sky” are the corresponding “artificial neurons” of this “neural network”, meaning each controller would be considered an “artificial neuron”).  
Rationale:
Chen to incorporate it into the Internet of Things “global neural network in the sky” that will tough every aspect of our lives as taught by Karimi for the benefit of integrating the solution to overcome the performance-flexibility dilemma with a synergistic processing module that alleviates the burden of the main processor of Chen (Chen e.g. §I) with the context awareness leading to exciting new applications in the future, encompassing many use case and making live much easier for human beings (Karimi especially e.g. pages 2, 7). 

Claim 4
Chen fails to explicitly recite: 
RFID tags.
Karimi
in which the device further comprises a tag device corresponding to a RFID tag (e.g. page 7: Connectivity … RFID or page 8: RFID readers sensing the presence of an object or person).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the networked shared memory controller of Chen to incorporate RFID tags as taught by Karimi for the further benefit of communicating with things in the building, remote registration, and command and control of the IoT, and monitoring movements of people and alerting them if they forgot something (Karimi especially e.g. pages 8, 12). 

Claim 5
Chen fails to explicitly recite: 
a sensor.
Karimi
in which the device comprises a reader mechanism and at least one sensor (e.g. page 8: RFID readers sensing the presence of an object or person or page 12: RFID tag readers or “sensor” throughout).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the networked shared memory controller of Chen to incorporate RFID tags and Karimi for the further benefit of communicating with things in the building, remote registration, and command and control of the IoT, and monitoring movements of people and alerting them if they forgot something (Karimi especially e.g. pages 8, 12).

Claim 5
Chen fails to explicitly recite: 
a sensor.
Karimi
in which the device comprises a reader mechanism and at least one sensor (e.g. page 8: RFID readers sensing the presence of an object or person or page 12: RFID tag readers or “sensor” throughout).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the networked shared memory controller of Chen to incorporate RFID tag readers and sensors as taught by Karimi for the further benefit of communicating with things in the building, remote registration, and command and control of the IoT, and monitoring movements of people and alerting them if they forgot something and sensors enabling context awareness (Karimi especially e.g. pages 2, 8, 12).

Claim 6
Chen fails to explicitly recite: 
a sensor.
Karimi
in which the at least one sensor comprises a MEMS sensor (e.g. page 3: MEMS-based inertial sensors … pedometers, etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the networked shared memory controller of Chen to incorporate MEMS sensors as taught by Karimi for the further benefit of leading to big improvements, accurately calculating calories burned, and processing multiple sensors for highly accurate readings (Karimi especially e.g. page 4).

Claim 7
Chen fails to explicitly recite: 
a sensor.
Karimi
in which the at least one sensor performs sensing for at least one of speed, acceleration, temperature, moisture, sound, light/image/video capture, chemical detection, or GPS location (e.g. pages 7-8: GPS or page 10: velocity, motion, posture, strides, location, temperature, humidity, light sound, smell (every small represents chemical compound, though not all compounds have an odor), etc.).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the networked shared memory controller of Chen to incorporate sensing the interactions and interfaces between human being, nature, and environment, and machine/infrastructure as taught by Karimi for the further benefit of providing valuable data points for determining context awareness (Karimi especially e.g. page 10).

Claim 8
Chen discloses: wherein the primary processor and primary memory are not accessible to the remote device (e.g. §III: private memory can only be accessed by the local processor or §IV.A; EN: As described, Mini-processor A, Private Memory accessed through Port A, CICU, Reg File A, and CPU core are not accessible to the remote device).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (“Supporting Distributed Shared Memory on Multi-core Network-on-Chips Using a Dual Microcoded Controller”) in view of
Karimi (“The Role of Sensor Fusion and Remote Emotive Computing (REC) in the Internet of Things”) further in view of
Rehman (“Communication Technology That Suits IoT – A Critical Review”).

Claim 3
Chen discloses: 
in which the device and the remote device are networked together (e.g. §III: network topology is a mesh).
Chen and Karimi fails to explicitly recite: 
peer-to-peer networking. 
Rehman discloses:
in which the device and the remote device are networked together in a peer-to-peer network (e.g. §7: Types of network supported … topologies used like mesh, tree, peer-to peer, etc. have their own advantages and drawbacks according to standardizations, throughput, range, and other).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chen and Karimi (which resulted in a shared memory controller with various sensors networked in the Internet of Things) to further incorporate peer-to-peer network topology as taught by Rehman for the further benefit of simple substitution of one known networking topology for another to obtain predictable results since each type of network topology has its own known advantages and drawbacks according to its standardization, throughput, and range (Rehman especially e.g. §7).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125